Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 5 Nov 2021.
Claims 1-7 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 9 Nov 2020. It is noted, however, that applicant has not filed a certified copy of a certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application. A translation of an application not filed in English is required when deemed necessary by the examiner as stated in 37 CFR 1.55(g)(2)(iii). The English language translation of a non-English language foreign must be filed together with a statement that the translation of the certified copy is accurate. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-5 recite an apparatus, claim 6 recites a system, and claim 7 recites a method. These are statutory categories. 
Step 2A, prong 1: The independent claims recite acquiring reception destination information for a package for delivery; setting a delivery route for a delivery vehicle based on the reception destination information; acquiring a delivery acceptance availability status for a reception destination; determining whether or not it will be possible to hand over the package for delivery based on the delivery acceptance availability status; and eliminating the reception destination from the delivery route and resetting the delivery route in cases in which determination has been made that it will not be possible to hand over the package for delivery. Determining whether a package is deliverable is at least one of a commercial interaction or managing a business relationship, falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. The only additional element in claims 1 and 7 is a processor, which is a generically recited computing element. The combination of this additional element with the abstract idea is no more than mere instructions to apply the exception using generic computer elements as a tool. Therefore, in combination, this element does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the abstract idea with additional rules for the commercial interaction. Claim 2 recites notifying the reception destination of a scheduled delivery time when the distance or time to the destination reaches a threshold and determining that it will not be possible to deliver the package when an unavailable to accept notification has been received. Claim 3 recites resetting the delivery route to prompt a rest break when the travel time of the vehicle and the distance to the reception destination are at or over a predetermined level. Claim 4 recites setting the delivery route based on the height of the vehicle and whether the route is navigable. Claim 5 recites acquiring traffic signal information including position, current traffic signal color, and time until the traffic signal will change, and setting the delivery route based on the traffic signal to enable uninterrupted passage through the traffic signal. Claim 6 recites deliver a package for delivery. All of these are steps that further define the abstract idea of determining whether a package is deliverable, therefore also reciting a commercial interaction and falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: Claim 6 recites that the device of claim 1 is in a system which also includes a delivery vehicle configured to deliver a package for delivery. This constitutes merely linking the abstract idea to a hardware embodiment. The traffic signal of claim 5 is merely an apparatus about which data is collected, which constitutes mere data gathering. See Applicant’s originally filed specification, paragraph [0065], disclosing that the traffic signal information is acquired via a computer executing a program. Otherwise, the dependent claims do not recite additional elements and are subject to the analysis of independent claim 1. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements as a tool. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Sending and receiving information over a network and electronic record keeping, such as acquiring traffic signal information, have been held by the courts to be well-understood, routine, and conventional activity. MPEP 2106.05(d)(II). Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication 20160350711 to Tsao (“Tsao”).
Claim 1
Tsao discloses the following elements:
A delivery support device, comprising a processor, wherein the processor is configured to: ([0004] delivery of packages; [0049] system includes a processor)
acquire reception destination information for a package for delivery; ([0055] system receives delivery destination information in form of customer’s home address)
set a delivery route for a delivery vehicle based on the reception destination information; ([0041] route planner determines a planned delivery route; [0025] packages may be delivered to an original destination or an alternative destination; [0021] route is to delivery destinations)
acquire a delivery acceptance availability status for a reception destination; ([0025] user may select to not have package delivered to original delivery destination; see also fig. 1B)
determine whether or not it will be possible to hand over the package for delivery based on the delivery acceptance availability status; and ([0025] user may select to not have package delivered to original delivery destination; see also fig. 1B)
eliminate the reception destination from the delivery route and reset the delivery route in cases in which determination has been made that it will not be possible to hand over the package for delivery. ([0032] upon user requesting an alternative delivery, the original stop is removed from the delivery route)
Claim 2
Tsao discloses the elements of claim 1, above. Tsao also discloses:
notify the reception destination of a scheduled delivery arrival time in cases in which a time or distance from a current position of the delivery vehicle to the reception destination on the delivery route has become a predetermined threshold value or lower; and ([0025] interface for customer to select alternative delivery is presented if proximity criteria is satisfied, i.e. that the package is nearing its delivery destination; see also [0023])
determine that it will not be possible to hand over the package for delivery in cases in which an unavailable-to-accept-delivery notification has been received for the reception destination. ([0025] user may select to not have package delivered to original delivery destination; see also fig. 1B)
Claim 6
Tsao discloses the elements of claim 1, above. Tsao also discloses:
a delivery vehicle configured to deliver a package for delivery; and ([0021] delivery agent may be a delivery truck, a delivery carrier, or other agent)
the delivery support device of claim 1. (see rejection of claim 1)
Claim 7
Tsao discloses the following elements:
A delivery support method for a processor, the method comprising: ([0004] delivery of packages; [0049] system includes a processor)
acquiring reception destination information for a package for delivery; ([0055] system receives delivery destination information in form of customer’s home address)
setting a delivery route for a delivery vehicle based on the reception destination information; ([0041] route planner determines a planned delivery route; [0025] packages may be delivered to an original destination or an alternative destination; [0021] route is to delivery destinations)
acquiring a delivery acceptance availability status for a reception destination; ([0025] user may select to not have package delivered to original delivery destination; see also fig. 1B)
determining whether or not it will be possible to hand over the package for delivery based on the delivery acceptance availability status; and ([0025] user may select to not have package delivered to original delivery destination; see also fig. 1B)
eliminating the reception destination from the delivery route and resetting the delivery route in cases in which determination has been made that it will not be possible to hand over the package for delivery. ([0032] upon user requesting an alternative delivery, the original stop is removed from the delivery route)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20160350711 to Tsao (“Tsao”) in view of U.S. Patent Publication No. 9304007 to Gearhart et. al. (“Gearhart”).
Claim 3
Tsao discloses the elements of claim 1, above. Tsao also discloses that the route planner determines a planned delivery route in [0041], and that the route may be optimized based on one or more characteristics in [0032]. Tsao does not explicitly disclose determining a rest break in light of the factors of claim 3. However, Gearhart discloses:
wherein the processor is further configured to reset the delivery route so as to prompt a rest break in cases in which a continuous travel time of the delivery vehicle is a predetermined duration or longer and a distance to a next reception destination is a predetermined distance or greater. (col. 7, ll. 61-64 user can enter destination and system will calculate rest breaks; col. 9, ll. 21-64 rest breaks may be based on travel time between breaks and total travel time; breaks may be alternatively or additionally based on distance to destination)
Tsao discloses determining an optimized route. Gearhart discloses determining a route including rest breaks based on travel time and distance. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the route planning of Tsao the rest breaks as taught by Gearhart in order to “allow users to quickly and easily add points of interest (POI) to their trip at suggested travel breaks—making trip planning convenient for the user. In addition, the disclosed embodiments provide suggested travel breaks based on route leg time/distance and POI density and use user travel break preferences.” Gearhart, col. 3, ll. 20-25.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20160350711 to Tsao (“Tsao”) in view of U.S. Patent Publication No. 10233021 to Brady et. al. (“Brady”).
Claim 4
Tsao discloses the elements of claim 1, above. Tsao also discloses that the system may determine whether a local fulfillment center has capacity to fulfill the order in [0064]-[0065], that the route planner determines a planned delivery route in [0041], and that the route may be optimized based on one or more characteristics in [0032]. Tsao does not explicitly disclose determining the route in consideration of the height of the delivery vehicle. However, Brady discloses:
wherein the processor is further configured to set the delivery route in consideration of a height of the delivery vehicle so as to use roads navigable by the delivery vehicle. (col. 10, ll. 3-33 system can determine navigable paths for an autonomous vehicle based on the dimensions of the vehicles and the dimensions of the transportation infrastructure, including height of the vehicle)
Tsao discloses determining an optimized delivery route based on capacity of a physical element. Brady discloses determining a route based on dimensions of the route and the vehicle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the optimized route of Tsao the dimension determination of Brady in order to determine a route “defined as ‘shortest,’ ‘optimal,’ ‘safest,’ etc., on any basis, including but not limited to times of transit between the two or more points, economic costs, values of lost opportunities, potential safety and/or security risks to a subscriber being escorted, the number of subscribers the autonomous vehicle may pass as it navigates the route, or any other subjective or objective basis.” Brady, col. 9, ll. 38-44.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20160350711 to Tsao (“Tsao”) in view of U.S. Patent Publication No. 20220018674 to Xu et. al. (“Xu”).
Claim 5
Tsao discloses the elements of claim 1, above. Tsao also discloses that the alternative delivery location may be determined based on traffic conditions in [0038], and that traffic conditions may be included in routing decisions in [0041]. Tsao does not disclose the particular elements of claim 5. However, Xu discloses:
acquire traffic signal information including a position of a traffic signal, a current color of the traffic signal, and a time until the traffic signal will next change color; and  ([0067], [0032] (prov. [0031]) traffic light signal, phase, and timing information is acquired for each road segment; [0093] system accounts for location of traffic lights)
set a delivery route based on the traffic signal information so as to enable uninterrupted passage through the traffic signal without stopping. ([0032] (prov. [0031]) route selection can be based on traffic light signal, phase, and timing information)
Tsao discloses routing delivery vehicles based on traffic conditions. Xu discloses route selection based on traffic light signal, phase, and timing information. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the vehicle routing of Tsao the traffic light information as taught by Xu in order to let a user “reach the at least one destination before a respective established time.” Xu, paragraph [0032] (prov. [0031]). 
Xu claims priority to U.S. Provisional Patent Application No. 63051688. Unless otherwise noted, the paragraphs cited from the published application are the same as the paragraphs in which the subject matter is disclosed in the provisional application. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Publication No. 20210304117 to Kondo et. al. discloses a system which monitors a home status of a recipient to determine whether to deliver to an alternative location; 
U.S. Patent Publication No. 20150081362 to Chadwick discloses a system which monitors the location of a user device to determine whether a user has moved away from a taxi pickup location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628